Cite as 2017 Ark. App. 192

                   ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No.CV-16-864

                                                   Opinion Delivered   March 29, 2017
BOBBY H. WEATHERFORD,
REBECCA S. DOWNING, AND                            APPEAL FROM THE WHITE
TERRY K. WEATHERFORD                               COUNTY CIRCUIT COURT
                                                   [NO. 73CV-09-241]
                               APPELLANTS
                                                   HONORABLE THOMAS HUGHES,
V.                                                 JUDGE

ARKANSAS RECLAMATION                               APPEAL DISMISSED
COMPANY, LLC, THE KENNETH H.
SANSON REVOCABLE TRUST AND
THE PEGGY J. SANSON REVOCABLE
TRUST

                                 APPELLEES



                                DAVID M. GLOVER, Judge

       This is the second time this appeal has been before this court. Appellants Bobby

Weatherford, Rebecca Downing, and Terry Weatherford (collectively the “Weatherfords”)

appeal the White County Circuit Court’s decision denying their petition to confirm and quiet

title in 1.37 acres in them by either adverse possession or boundary by acquiescence. We

dismissed the first appeal because there was not a final, appealable order.1 We must now

dismiss this appeal a second time because there is still not a final, appealable order.

       The Weatherfords filed their petition to confirm and quiet title in March 2009 against

appellees Arkansas Reclamation Company, LLC (ARC), the Kenneth H. Sanson Revocable

       1
           Weatherford v. Arkansas Reclamation Co., LLC, 2015 Ark. App. 667.
                                    Cite as 2017 Ark. App. 192

Trust, and the Peggy J. Sanson Revocable Trust (the Sanson Trusts).2 ARC and the Sanson

Trusts filed separate answers denying the Weatherfords’ claims; the Sanson Trusts also filed

a separate counterclaim alleging the tort of abuse of process. The Weatherfords responded

to the Sanson Trusts’ counterclaim. The Weatherfords then filed an amended petition to

confirm and quiet title, to which both ARC and the Sanson Trusts responded. After a

hearing on the merits, including the filing of posttrial briefs, the trial court denied the

Weatherfords’ petition to confirm and quiet title. The Weatherfords then appealed the trial

court’s decision.

        We dismissed the first appeal because the trial court failed to address the Sanson Trusts’

counterclaim. Weatherford, 2015 Ark. App. 667, at 2. After dismissal of the first appeal, the

trial court dismissed the Sanson Trusts’ counterclaim without prejudice by agreement of the

parties in an order filed on June 14, 2016, and the Weatherfords filed a timely appeal.

        Although neither party raises the issue, whether an order is final for appeal purposes

is a jurisdictional question, which this court will raise on its own. Jacobs v. Collison, 2016 Ark.

App. 547, 505 S.W.3d 254. The voluntary dismissal without prejudice of a compulsory

counterclaim does not make the trial court’s order final and appealable under Ark. R. Civ.

P. 54(b) because a counterclaim can be refiled. Belk v. Belk, 2015 Ark. App. 682, 476 S.W.3d
861; Collins v. Leutholt, 2015 Ark. App. 664. A compulsory counterclaim is “any claim

which, at the time of filing the pleading, the pleader has against any opposing party, if it arises



        2
            The Sanson Trusts purchased the land in question in 2005 and sold it to ARC in
2007.

                                                2
                                    Cite as 2017 Ark. App. 192

out of the same transaction or occurrence that is the subject matter of the opposing party’s

claim and does not require for its adjudication the presence of third parties of whom the court

cannot acquire jurisdiction.” Ark. R. Civ. P. 13(a).

         Because the counterclaim was dismissed without prejudice and could be refiled, there

is still not a final, appealable order. Although an otherwise nonfinal order may be appealed

pursuant to Arkansas Rule of Civil Procedure 54(b)(1), there was no such certification in this

case; therefore, we have no jurisdiction, and the appeal must be dismissed for lack of a final

order.

         Appeal dismissed.

         HIXSON and BROWN, JJ., agree.

         Lightle, Raney, Streit & Streit, LLP, by: Susannah R. Streit, for appellants.

         Steel, Wright, Gray & Hutchinson, PLLC, by: Alex T. Gray, for appellees.




                                                  3